COSTS AFTER JUDGMENT — CRIMINAL CASE The fifteen dollar fee provided in 28 O.S. 54 [28-54] (1969), for costs in misdemeanor cases covers costs only to date of judgment. To the extent which 28 O.S. 31 [28-31] (1969), is inconsistent with Section 28 O.S. 54 [28-54], Section 31 is repealed since Section 54 is the latest expression of legislative intent. For costs subsequent to date of judgment, resort may be had to Section 31 which provides that the clerk shall charge $.50 for "issuing release". No provision in Section 31 or any other statute authorizes the court clerk to make any charge for "filing a commitment" or "filing a release" after date of judgment. The Attorney General has had under consideration your recent request for an opinion. In that request you quote the following portion of 28 O.S. 54 [28-54] (1969): "In case of conviction of defendant, the Clerk of the District Court shall charge and collect Fifteen Dollars ($15.00) in each misdemeanor case, including a prosecution for violation of any traffic law, which fee shall cover docketing of the case, filing of all papers, issuance of process warrants and orders and other services to date of judgment . . . . " (Emphasis added) You then ask the following questions: "Inasmuch as the Commitment is returned by the Sheriff and filed by the Clerk after the date of judgment; and inasmuch as release is issued by the Clerk after the date of judgment, and is returned by the Sheriff and filed by the Clerk after the date of judgment, does the flat $15.00 fee cover such charges, or should the Court Clerk make additional charges for the filing of the Commitment, the issuing of the Release and the filing thereof? If so, what should the Clerk charge?" Title 28 O.S. 31 [28-31] (1969), provides in part: "The clerk of the district court, or the clerk of any other court of record, shall charge and collect the following fees for services by them respectively rendered and none others, except as otherwise provided by law: . . . Issuing release ........ 50 .... "(Emphasis added) Section 28 O.S. 54 [28-54], supra, became effective in 1969, and Section 31, supra, became effective in 1967. In Ramsey v. Leeper, 168 Okl. 43, 31 P.2d 852 (1934), in paragraph one of the syllabus, the Supreme Court stated: "Where a conflict exists between statutes enacted at different sessions of the legislature, the last statute in point of time will prevail; it being the last expression of the legislative intent." Since Section 28 O.S. 54 [28-54], supra, is the latest expression of legislative intent, it will control over Section 31 to the extent which it is inconsistent with Section 31. However, Section 54, supra, only covers costs to date of judgment.  As concerns costs incurred subsequent to the date of judgment, resort may be had to Section 31. Section 31 provides that a $ .50 charge shall be made for "issuing release." Therefore, in misdemeanor cases where it is necessary to issue a release after the date of judgment, the court clerk shall make a charge of $ .50 for issuing such release. We find no provisions in Section 31 which authorizes any fee to be charged in misdemeanor cases for the filing of a commitment or for filing of a release. Furthermore, we can find no other statute which would authorize a court clerk to assess such fees.  Therefore, your questions are answered as follows: In any misdemeanor case where it is necessary after the date of judgment for the Court Clerk to file a Commitment, and issue and file a release, the Court Clerk shall charge a fee of $.50 for issuing the release. He is not authorized to make any charge for the filing of the Commitment or the filing of the release.  (Max A. Martin)